DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10, 356, 471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

Claims 1-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-10 and 12-18 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of:
“a first processor, wherein media is presented on the media presentation device by executing an instruction with the first processor; a memory; an output device; an input to receive user input; and a monitor installed in the media presentation device at a time of manufacture of the media presentation device, the monitor including: a signal line interface to collect monitoring information, the signal line interface including at least one of (1) a video-out line physically coupled to a video output of the media presentation device during installation of the monitor in the media presentation device or (2) an audio-out line physically coupled to an audio output of the media presentation device during the installation of the monitor in the media presentation device; a second processor; and a second memory, the second memory including machine readable instructions that, when executed by the second processor, cause the second processor to: present an agreement to the user via the output device of the media presentation device; 2U.S. Serial No. 16/512,341Attorney Docket No. 20004/320US06 Response to Office action dated May 14, 2020 in response to the agreement being accepted, download an application to be executed by at least one of the first processor or the second processor; and collect monitoring information identifying the media presented on the media presentation device, the monitoring information based on data received on at least one of the video-out line or the audio-out line”, and “a processor of a monitor installed in a media presentation device to at least: cause a video decoder to generate video display rasterizing information; present the video display rasterizing information via an output device of [[a]] the media presentation device; and in response to monitoring being enabled, generate metering information corresponding to media presented in association with the video display rasterizing information presented via the output device”, as recited by the independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421